DETAILED ACTION
This action is in response to application filed on 04 May 2019.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (hereinafter Son) (US 10,687,281 B2).
Regarding claims 1, 12, and 18, Son discloses a device, the device comprising storage coupled to processing circuitry, the processing circuitry configured to:
determine a non-continuous resource allocation for one or more devices in a 80 MHz bandwidth, wherein the 80 MHz bandwidth comprises four 20 MHz channels, wherein the non-continuous resource allocation comprises disabled tones of a 20 MHz channel of the four 20 MHz channels, and wherein the disabled tones are a subset of tones within the 20 MHz channel { (see col. 28, lines 45-52; col. 34, lines 51-61; Figs. 1, 20-23, & 26), where the system has non-contiguous channel allocation };
determine a high efficiency wireless frame comprising an indication of the non-continuous resource allocation { (see col. 34, lines 51-61,27-3; Figs. 1 & 26), where  the system uses HE-SIG-A/B }; and
cause to send the high efficiency wireless frame { (see col. 34, lines 51-61,27-31; Figs. 1 & 26) }.
Regarding claims 2, Son discloses the device of claim 1, wherein the disabled tones are tone -512 through tone -259 of the 80 MHz bandwidth or are tone 259 through tone 511, wherein the non-continuous resource allocation consists of three 242-tone resources and a 26-tone resource, and wherein the disabled tones comprise one or more guard tones { (see col. 16, line 49 - col. 17, line 17; Figs. 12a-b) }.
Regarding claims 3, Son discloses the device of claim 1, wherein the disabled tones are tone -258 through tone -4 and tone 4 through tone 16, or are tone -16 through tone -4 and tone 4 through 16, wherein the non-continuous resource allocation consists of three 242-tone resources, and wherein the disabled tones comprise one or more direct current tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 4, Son discloses the device of claim 1, wherein the 20 MHz channel is a first 20 MHz channel of the 80 MHz bandwidth, wherein the disabled tones are first disabled tones, wherein the non-continuous resource allocation further comprises second disabled tones, wherein the second disabled tones are a subset of tones within a second 20 MHz channel, wherein the non-continuous resource allocation comprises enabled tones, and wherein the enabled tones consist of 752 tones or 726 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 5, Son discloses the device of claim 4, wherein the first 20 MHz channel and the second 20 MHz channel are non-adjacent channels { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 6, Son discloses the device of claim 1, wherein the indication of the non-continuous resource allocation is included in a high efficiency signal-B (HE-SIG-B) field of the high efficiency wireless frame, and wherein the HE-SIG-B field comprises multiple user information fields addressed to a first device of the one or more devices { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 7, Son discloses the device of claim 1, wherein the 20 MHz channel consists of 256 tones, and wherein the subset of tones consists of 254 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 8, Son discloses the device of claim 1, wherein the 20 MHz channel consists of 256 tones, and wherein the subset of tones consists of 253 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 9, Son discloses the device of claim 1, wherein the 20 MHz channel consists of 256 tones, and wherein the subset of tones consists of 252 tones { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 10, Son discloses the device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the high efficiency wireless frame { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.
Regarding claims 11, Son discloses the device of claim 10, further comprising an antenna coupled to the transceiver { (see col. 16, line 49 - col. 17, line 17; col. 34, lines 51-61,27-31; Figs. 1, 12a-b & 26) }.









Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
21 April 2021